Case 7:19-cr-00104-MFU Document 40 Filed 06/21/21 Page 1 of 1 Pageid#: 79




                                                        CLERKS OFFICE U.S. DIST. COURT
                                                               AT ROANOKE, VA
                                                                    FILED
                                                                 
                                                            JULIA C. DUDLEY, CLERK
                                                             BY: s/S. Duffy
                                                             DEPUTY CLERK
